This is an appeal from that portion of a decision and award made by the State Industrial Board which allowed protracted temporary total disability. Claimant received an injury on May 11, 1939, which caused the amputation of his leg. He received treatment until October 27, 1939, when his attending physician discharged him as having a stump completely healed and ready to take an artificial limb. The protracted total disability ran until May 10, 1940. It is the claim of the appellants that there is no evidence to support the award for protracted temporary total disability. Doctor Sileo, claimant’s physician, testified that it was his opinion that claimant was disabled *789and unable to work until May 10, 1940. The evidence supports the award which should be affirmed. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffeman, Schenck and Foster, JJ.